NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

           IN RE RICHARD ALAN HAASE
               ______________________

                       2012-1690
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Serial No.
10/413,849.
                 ______________________

               Decided: October 30, 2013
                ______________________

   RICHARD A. HAASE, of Missouri City, Texas, pro se.

   NATHAN K. KELLEY, Deputy Solicitor, United States
Patent and Trademark Office, of Alexandria, Virginia, for
appellee. With him on the brief were JAMIE L. SIMPSON,
and FRANCES M. LYNCH, Associate Solicitors.
                ______________________

    Before PROST, PLAGER, and TARANTO, Circuit Judges.
PER CURIAM.
    Richard Haase appeals from a decision of the Board of
Patent Appeals and Interferences (now the Patent Trial
and Appeal Board) that sustained the Examiner’s final
rejection of all claims in a patent application as not pa-
tentable over several prior-art references. We affirm.
2                                              IN RE: HAASE




                      BACKGROUND
                            A
    Mr. Haase filed Patent Application No. 10/413,849,
entitled “Clarification of Water and Wastewater,” in April
2003. The application describes methods of clarifying
waste water, or raw water, by removing solid contami-
nants that are suspended in the water. The first step is
coagulation: chemical coagulants, mixed into the water,
neutralize the charge on contaminant particles and lead
them to join together in small clusters called microflocs.
The second step is flocculation: the neutralized microflocs
combine to form even larger clumps called macroflocs.
The macroflocs either float to the top or settle at the
bottom of the water—depending on the contaminants’
weight—and can be filtered out or otherwise removed.
    The ’849 application acknowledges the existence of
much prior art concerning these processes. Focusing on
particular chemical coagulants, it states that “testing is
required to determine the optimal and successful coagu-
lant for a specific raw water - equipment combination.”
The application claims water-clarification processes that
use ammonium polymers, including polyacrylamides
described as ammonium polymers, with specified molecu-
lar weights: medium (500,000 to 1,000,000), high
(1,000,000 to 5,000,000), or very high (5,000,000 or
more). 1



    1   The Board explained that the “molecular weight”
of a “polymer product” is typically given as a distribution
or range based on the varying weights of the individual
polymer molecules in the product. Although there are
different ways to determine molecular weight, nothing in
this case turns on differences in measurement techniques.
We therefore ignore such differences in referring to nu-
merical ranges.
IN RE: HAASE                                               3



    All but one of the independent claims now at issue co-
vers a process that combines an ammonium polymer with
an aluminum polymer. Thus, independent claims 1
through 3 require, in addition to an aluminum polymer,
an “effective amount of at least one cationic ammonium
polymer” that must include “at least one cationic ammo-
nium polymer having a molecular weight of at least about
500,000 to 1,000,000” (claim 1) or “at least about
1,000,000 to about 5,000,000” (claim 2) or “at least about
5,000,000” (claim 3). Independent claims 56 and 75 are
similar, but the ranges are broader: the “at least one”
ammonium polymer must have “a molecular weight of at
least about 500,000.” Independent claims 4 and 76 re-
place the “ammonium polymer” language with “at least
one polyacrylamide” (described as one kind of ammonium
polymer) having a molecular weight of “at least about
5,000,000.” Independent claim 22 stands apart from the
other claims at issue here. Directed specifically to remov-
ing algae from water, it requires an ammonium polymer
with a molecular weight of “at least about 1,000,000” but
does not call for an aluminum polymer.
     The application discusses several aspects of water
clarity, including turbidity, which characterizes the
concentration of solids in water—its cloudiness—and is
quantified in nephelometric turbidity units (NTUs), with
lower NTU meaning clearer water. The application states
that its invention is based on the turbidity targets for
drinking water that the EPA set in 1999. Independent
claims 1-4, 56, 75, and 76, however, demand nothing more
than that “at least one” of “total suspended solids, turbidi-
ty, color, TOC [total organic carbon] and any combination
therein” be “reduc[ed]” through the claimed methods.
None of the claims at issue requires a particular amount
of reduction. Claim 22 requires a process that “produc[es]
a separated water having less algae than the raw water.”
The claim does not specify how much less.
4                                             IN RE: HAASE




                            B
    The ’849 application had an extensive prosecution his-
tory. Before the application wound its way up to the
Board, it spent nearly six years in front of the Examiner.
During that time, in response to the Examiner’s rejec-
tions, Mr. Haase filed numerous affidavits and declara-
tions from himself, experts, and people who work in the
industry. Collectively, the submissions purported to show
that Mr. Haase’s use of particular molecular-weight
ranges obtained unexpected results, that the prior art
taught away from his claims, or that his invention was
copied and met a long-felt need in the industry. Consider-
ing this evidence, the Examiner nevertheless concluded
that the claims were unpatentable over prior art.
    Mr. Haase appealed to the Board, which affirmed the
Examiner’s rejection of all claims. On the independent
claims—the only ones at issue here—the Board concluded,
in 66 pages of analysis, that (1) claims 1, 2, 56, and 75
were anticipated and rendered obvious by U.S. Patent No.
4,800,039 (“Hassick”); (2) claim 3 was rendered obvious by
Hassick; (3) claims 4 and 76 were rendered obvious by the
combined teachings of U.S. Patent No. 5,830,388 (“Kigel”)
and U.S. Patent No. 5,961,839 (“Simmsgeiger”); and (4)
claim 22 was rendered obvious by the combined teachings
of U.S. Patent No. 6,248,369 (“Nier”) and Hassick. Ex
Parte Haase, No. 2010-009940, 2011 WL 4545863
(B.P.A.I. Sept. 29, 2011) (“Haase”). Mr. Haase filed a
request for rehearing alleging 57 points of error. Upon
“careful[] consider[ation]” reflected in an additional 55
pages of analysis, the Board concluded that it was “un-
convinced of error in [its] Decision as to any ground of
rejection” and denied the request. Ex Parte Haase, No.
2010-009940, 2012 WL 2991609 (B.P.A.I. July 17, 2012)
(“Haase Rehearing Decision”).
   Mr. Haase appeals.     We have jurisdiction under 28
U.S.C. § 1295(a)(4)(A).
IN RE: HAASE                                               5



                        DISCUSSION
                             A
    We start with the anticipation rejections of claims 1,
2, 56, and 75 based on Hassick. An anticipatory reference
must disclose every claim limitation, either expressly or
inherently. E.g., Atofina v. Great Lakes Chem. Corp., 441
F.3d 991, 999 (Fed. Cir. 2006). When a claim recites a
limitation that captures a range of values, it is anticipat-
ed if a specific example falling within that range is dis-
closed in the prior art. Titanium Metals Corp. v. Banner,
778 F.2d 775, 782 (Fed. Cir. 1985). But if the prior art
itself also discloses only a range of values, and the new
claim recites an overlapping but different range, we have
said that the prior-art reference must “describe[] the
claimed range with sufficient specificity to anticipate th[e]
limitation” of the claim—a broad prior-art disclosure that
encompasses a narrower claimed range is sometimes not
enough for anticipation. Atofina, 441 F.3d at 999.
    The Board’s anticipation analysis of claims 1, 2, 56,
and 75 proceeded in two steps. First, the Board deter-
mined the scope of Mr. Haase’s claims, giving them their
broadest reasonable construction consistent with the
specification. E.g., In re Montgomery, 677 F.3d 1375,
1379-80 (Fed. Cir. 2012). It construed claim 1 to recite a
process of treating raw water with (1) “at least some
amount, however small, of any manner of one of the
specified aluminum polymers, including any manner of
aluminum chlorohydrate” and (2) “at least some amount,
however small, of any cationic ammonium polymer com-
pound having a molecular weight falling within the
molecular weight range ‘of at least about 500,000 to
1,000,000.’” Haase, at *3-4. The process also must “re-
duce to any extent, however small, at least one of total
suspended solids, turbidity, color, and TOC.” Id. The
constructions of claims 2, 56, and 75 differed only in their
molecular-weight ranges. Id. Mr. Haase presents no
6                                              IN RE: HAASE




meaningful, let alone persuasive, challenge to those claim
constructions.
     Next, the Board determined what the prior art (specif-
ically, Hassick) discloses and whether that disclosure
includes every limitation of Mr. Haase’s claims—
questions of fact that we review for substantial evidence.
E.g., In re Antor Media Corp., 689 F.3d 1282, 1287 (Fed.
Cir. 2012); Montgomery, 677 F.3d at 1379-80. As to the
first question, the Board found that Hassick discloses a
specific example of a raw-water-treatment process that
reduces turbidity using an aluminum polymer (aluminum
chlorohydrate) combined with a commercially available
ammonium polymer product with a molecular weight of
1,000,000 to 2,000,000. Haase, at *5-6. The Board also
found that the commercially available ammonium poly-
mer “would inherently include at least one [ammonium]
polymer compound that has a molecular weight of about
1,000,000”—a finding that Mr. Haase did not dispute.
Haase, at *7; Haase Rehearing Decision, at *3, 8, 15. We
have been presented no basis on which to conclude that
the Board lacked substantial evidence to support those
findings about Hassick.
     The anticipation rejections of claims 1, 2, 56, and 75
follow directly from those findings. As construed, claims
1, 2, 56, and 75 require, among other things, just one
ammonium polymer compound that falls within the
claimed ranges—500,000 to 1,000,000 (claim 1); 1,000,000
to 5,000,000 (claim 2); or over 500,000 (claims 56 and
75)—and just some reduction in turbidity. The Board
reasonably read Hassick to disclose examples that meet
those limitations, which means that Hassick anticipates
claims 1, 2, 56, and 75.
    Mr. Haase challenges the anticipation rejections, but
he offers no persuasive argument for reversal. He princi-
pally contends that the allegedly “critical” molecular-
weight ranges for ammonium polymers in his application
IN RE: HAASE                                                7



do not exist in Hassick. See Atofina, 441 F.3d 991, 999-
1000. But that misstates the relevant inquiry given the
Board’s claim construction. All that is required to meet
claims 1, 2, 56, and 75 is one individual ammonium
polymer compound within the claimed range, no matter
what else is in the composition or how much of the molec-
ular-weight distribution disclosed in Hassick overlaps
with the claimed ranges. Because Mr. Haase’s claims 1,
2, 56, and 75 undoubtedly “cover[] several compositions,”
and because at least one such composition was disclosed
in Hassick for each of those claims, Hassick anticipates.
Titanium Metals, 778 F.2d at 782.
    Mr. Haase also alleges flaws in Hassick’s methods—
claiming, for example, that the anticipating disclosures do
not work as intended or that the particular example using
aluminum and high-weight ammonium polymers per-
forms worse than other examples in Hassick. Mr. Haase’s
objections along those lines are beside the point. Sub-
stantial evidence supports the Board’s finding that Has-
sick discloses polymers that come within the claim
limitations, and the only “result” required by Mr. Haase’s
claims is a reduction in turbidity—regardless of how large
that reduction is or how well it compares to other results
in Hassick. See Bristol-Myers Squibb Co. v. Ben Venue
Labs., Inc., 246 F.3d 1368, 1378 (Fed. Cir. 2001). The
anticipatory disclosure in Hassick shows a reduction in
turbidity. Nothing more is needed.
    Having reviewed all of Mr. Haase’s arguments, we af-
firm the anticipation rejections of claims 1, 2, 56, and 75. 2



    2   The Board also affirmed the Examiner’s rejections
of those claims based on obviousness. Haase, at *2, 35.
We need not address those rejections because we affirm
the rejections based on anticipation. But some of the
Board’s analysis of Mr. Haase’s evidence on obviousness
8                                              IN RE: HAASE




                             B
     The Board rejected the remaining claims at issue—
independent claims 3, 4, 22, and 76—on the ground of
obviousness. The PTO bears the initial burden of showing
a prima facie case of obviousness. E.g., In re Sullivan,
498 F.3d 1345, 1351 (Fed. Cir. 2007). If the relevant
comparison between disputed claim limitations and the
prior art pertains to a range of overlapping values, “we
and our predecessor court have consistently held that
even a slight overlap in range establishes a prima facie
case of obviousness.” In re Peterson, 315 F.3d 1325, 1329
(Fed. Cir. 2003); see In re Geisler, 116 F.3d 1465, 1469
(Fed. Cir. 1997) (overlap only at the end points). Where a
variable is known to affect a particular desirable result,
i.e., is what has been called a “result-effective” variable,
the “overlap itself provides sufficient motivation to opti-
mize the ranges,” and “‘it is not inventive to discover the
optimum or workable ranges by routine experimenta-
tion,’” because the desire to improve results would moti-
vate skilled artisans to experiment with, and improve
upon, known conditions in the prior art. In re Applied
Materials, Inc., 692 F.3d 1289, 1295-96 (Fed. Cir. 2012).
    After a prima facie case of obviousness is established,
an applicant may present evidence to rebut it. Sullivan,
498 F.3d at 1351. Such rebuttal evidence comes in many
forms, but common-sense principles guide its persuasive-
ness. For example, an applicant claiming a particular
range for a result-influencing variable may offer proof
that the claimed range leads to unexpected results, but
that evidence “must be commensurate in scope with the
claimed range.” Peterson, 315 F.3d at 1330; Geisler, 116
F.3d at 1469-70. The applicant may also try to show that
the prior art teaches away from the claimed invention.


was applicable to the anticipated claims as well as the
others, which we discuss next.
IN RE: HAASE                                              9



But a prior-art reference that discloses alternatives does
not, simply by preferring some alternatives, “teach away”
from the non-preferred alternatives, In re Fulton, 391
F.3d 1195, 1201 (Fed. Cir. 2004), and a particular refer-
ence’s mere silence about a particular feature does not
tend to teach away from it, especially if it is disclosed
elsewhere in the prior art, Syntex (U.S.A.) LLC v. Apotex,
Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005). In addition, an
applicant may try to show non-obviousness based on
evidence beyond a comparison of claims with prior art,
i.e., through objective indicia (secondary considerations),
but any such evidence must, at a minimum, be tied to the
particular claims so as to be a sound indicator that skilled
artisans would not have found obvious what is actually
claimed. E.g., Wyers v. Master Lock Co., 616 F.3d 1231,
1246 (Fed. Cir. 2010). The Board’s factual findings on
these issues are reviewed for substantial evidence. See,
e.g., Teva Pharms. USA, Inc. v. Sandoz, Inc., 723 F.3d
1363, 1372 (Fed. Cir. 2013); Geisler, 116 F.3d at 1469.
                             1
    The Board rejected independent claim 3 as obvious
over Hassick. As construed, claim 3 recites a process for
treating raw water with (1) “at least some amount, how-
ever small, of any manner of one of the specified alumi-
num polymers” and (2) “at least some amount, however
small, of any cationic ammonium polymer compound
having a molecular weight falling within the molecular
weight range” of “‘at least about 5,000,000.’” Haase, at *3-
4. The process must improve water clarity, which may be
achieved by reducing turbidity “to any extent, however
small.” Haase, at *3.
    Hassick discloses water-treatment processes for re-
ducing turbidity that combine an aluminum polymer with
an ammonium polymer, the latter having a “molecular
weight [that] preferably ranges from about 1,000 to about
5,000,000.” ’039 patent, col. 2, lines 63-65. Based on the
10                                           IN RE: HAASE




disclosure of a preferred range, the Board found that
Hassick teaches that “molecular weight ranges are a
result-effective variable in reducing turbidity” and that
“one of ordinary skill in the art routinely following the
teachings of Hassick would have determined workable or
optimum molecular weight ranges . . . to obtain a desired
result.” Haase, at *8.
     Substantial evidence supports the Board’s view of
Hassick, and that is enough to establish a prima facie
case of obviousness. Hassick not only discloses a pre-
ferred molecular weight range for the ammonium poly-
mer, as the Board explained; it also discusses the use of
different molecular weights in different ratios—all with
the aim of “reduc[ing] turbidity in the system being
treated.” ’039 patent, col. 3, lines 15-18. Those disclo-
sures provide substantial evidence to support the finding
that skilled artisans would have been motivated to opti-
mize the ammonium polymer’s molecular weight and that
those artisans would have been led to claim 3’s range
based on its overlap with the end point in Hassick. Geis-
ler, 116 F.3d at 1471.
    We also find substantial evidence to support the
Board’s conclusion that Mr. Haase’s rebuttal evidence
seeking to overcome this prima facie case of obviousness
was unpersuasive. The first category of rebuttal evidence
pertains to unexpected results, for which Mr. Haase
submitted data allegedly showing that his claimed meth-
ods outperformed Hassick’s in various comparisons of
water-clarity results. But for much of that evidence—
specifically, the data derived from side-by-side tests
directly comparing the results of both methods—the
Board found that “no tested composition contains a cati-
onic ammonium polymer falling within [claim 3’s] molecu-
lar weight range” and that Mr. Haase “present[ed] [no]
arguments” on rehearing to support a contrary finding.
Haase, at *20; Haase Rehearing Decision, at *21. The
Board thus concluded that the evidence of unexpected
IN RE: HAASE                                            11



results “is not commensurate in scope with claim 3 and
Hassick.” Haase, at *20; see generally Peterson, 315 F.3d
at 1330 (so requiring). Mr. Haase does not directly chal-
lenge that finding here, let alone give us a reason to
overturn it.
    We reach the same conclusion regarding the evidence
comparing Mr. Haase’s own test results against data from
Hassick’s specification—which the Board and the parties
refer to as “indirect” comparisons. Haase, at *15. The
Board found that Mr. Haase did not present enough
information—including information about the molecular
weights used—to make a meaningful assessment of that
evidence. Haase, at *20-22; Haase Rehearing Decision, at
*21. Here, too, rather than systematically pointing out
where to find the information that the Board said was
missing, Mr. Haase just states that the data exist and
directs us back to the expert reports. We see no basis, in
such loose assertions or otherwise, for overturning the
Board’s detailed findings as unsupported by substantial
evidence.
     Mr. Haase fares no better with the remainder of his
rebuttal evidence on claim 3. He argues, for example,
that Hassick teaches away from the claimed invention
because it shows better turbidity results when using an
aluminum polymer by itself than when using an alumi-
num polymer with an ammonium polymer. The Board
was not convinced that this established a teaching away
from Mr. Hasse’s invention, rather than a disclosure of
multiple processes that all reduce turbidity, and we see no
reason to upset that finding as unsupported by substan-
tial evidence. Haase, at *35; Haase Rehearing Decision,
at *30; see, e.g., Fulton, 391 F.3d at 1201. Nor do we
think that the Board lacked substantial evidence in
finding that Mr. Haase failed to establish a meaningful
connection between his particular claims and various
objective indicia of non-obviousness or in finding such
evidence unpersuasive more generally. Haase, at *32-35.
12                                            IN RE: HAASE




     In sum, the PTO established a prima facie case of ob-
viousness for claim 3, and Mr. Haase’s rebuttal evidence
failed to overcome it. We affirm the Board’s rejection of
claim 3.
                            2
     We reach the same conclusion for independent claims
4 and 76. The Board interpreted those claims to recite a
method that improves water clarity through the use of an
aluminum polymer and “at least one polyacrylamide (PA)
compound having an open-ended molecular weight range
of ‘at least about 5,000,000.’” Haase, at *4. Mr. Haase
does not dispute the Board’s construction.
    The Board rejected the claims as obvious over Kigel
and Simmsgeiger. It read Kigel to disclose a method for
separating suspended particles in waste water using an
aluminum polymer and a polyacrylamide in order to
reduce turbidity. Haase, at *10, 13; Haase Rehearing
Decision, at *12. It read Simmsgeiger to teach the use of
polyacrylamides to clarify water, where those polyacryla-
mides have a preferred molecular weight in the range of
6,000,000 to 18,000,000, with molecular weight said to be
a “key factor[] affecting the clearing results.” Haase, at
*10. Those findings sufficed to make out a prima facie
case of obviousness because Simmsgeiger reveals that
molecular weight, especially high molecular weight, was a
result-influencing variable, and the references combine to
teach all of the limitations in Mr. Haase’s claims. E.g.,
Applied Materials, 692 F.3d at 1295-96; Haase, at *10, 31.
     Mr. Haase brought forward rebuttal evidence, but the
Board reasonably discounted it. As to the evidence pur-
porting to show unexpected results, the Board found a
critical flaw—that Mr. Haase did not demonstrate that
his tests compared his claims with the Kigel-Simmsgeiger
IN RE: HAASE                                             13



combination, rather than with Kigel alone. 3 Haase, at
*25; Haase Rehearing Decision, at *22. We discern no
error in the Board’s treatment of Mr. Haase’s evidence;
indeed, if Mr. Haase is right that Kigel’s turbidity results
were poor, that is all the more reason to think that a
skilled artisan would have tried to improve on those
results using Simmsgeiger’s teachings about higher
molecular weights and polyacrylamides. See Haase, at
*31. Mr. Haase has not established that the Board’s
unexpected-results findings lacked sufficient evidentiary
support.
    Nor has Mr. Haase shown that the Board erred with
respect to any other rebuttal evidence pertaining to
claims 4 and 76. His argument that the prior art taught
away from his invention misunderstands the basis for the
Board’s rejection. By pointing out what he thinks is
missing from each of Kigel and Simmsgeiger on its own—
namely, that Kigel does not discuss molecular weight and
does not produce good results, or that Simmsgeiger does
not expressly say that the high-weight polyacrylamide
should be used with other coagulants—Mr. Haase does
not show any affirmative teaching away from the cited
combination. Syntex, 407 F.3d at 1380; see also, e.g.,
Ricoh Co. v. Quanta Computer Inc., 550 F.3d 1325, 1332
(Fed. Cir. 2008); Baxter Int’l, Inc. v. McGaw, Inc., 149
F.3d 1321, 1328 (Fed. Cir. 1998). On the contrary, he
highlights the potential benefits of that combination, as
the Board recognized. Haase, at *35; Haase Rehearing
Decision, at *30. Mr. Haase does not identify any other
objective indicia of non-obviousness in his discussion of
claims 4 and 76, and we again see no reason to upset the



    3  Mr. Haase does the same thing in this court, re-
peatedly highlighting comparisons between his methods
and Kigel, rather than with the combination of Kigel and
Simmsgeiger.
14                                             IN RE: HAASE




Board’s factual findings on those issues. With no persua-
sive evidence to rebut the prima facie case of obviousness,
we affirm the rejections of claims 4 and 76.
                            3
    The last independent claim on appeal is claim 22,
which is specifically directed to a method for removing
algae from raw water. The process includes the use of “at
least one cationic ammonium polymer,” which the Board
construed to mean “at least some amount, however small,
of any cationic ammonium polymer compound having an
open-ended molecular weight range of ‘at least about
1,000,000.’” Haase, at *4. The use of the word “compris-
ing,” the Board held, “opens the claim to include processes
which include any additional steps, materials, and process
conditions.” Id.
    The Board rejected claim 22 based on the combined
teachings of Nier and Hassick. The Board read Nier to
teach a process for removing algae using an algaecide, an
acidic flocculant, and a polymer flocculant aid. The
disclosed polymer flocculant aids included ammonium
polymers and, according to Nier, “‘usually hav[e] molecu-
lar weights in the range of 100,000 to 800,000.’” Haase, at
*9. The Board also found that those polymer flocculant
aids led to improved flocculation and were therefore
result-influencing variables. Id. Based on those findings,
the Board concluded that a skilled artisan “would have
found that Hassick’s high molecular weight [ammonium
polymer] meets Nier’s requirements for a water soluble
polymer flocculant aid.” Id. That is, the combination of
Nier’s teachings to improve water clarity by reducing
algae, along with Hassick’s teaching that higher weight
ammonium polymers (including a commercially available
one with a molecular weight range of 1,000,000 to
2,000,000) increase effectiveness and reduce turbidity,
would have led to “the combination of the[ir] similar
teachings.” Haase, at *32; Haase Rehearing Decision, at
IN RE: HAASE                                            15



*9. Those findings, which are supported by substantial
evidence, establish a prima facie case of obviousness.
    The Board reasonably found Mr. Haase’s rebuttal evi-
dence unconvincing. At the outset, Mr. Haase resists the
combination of Nier and Hassick on the ground that it
would not work and thus “[t]here is no reason” to do it.
The Board rejected this argument as lacking persuasive
support, specifically noting its inability “to find in Nier
and Hassick factual support for [Mr. Haase’s] contention
that the combination would result in a material change in
Nier’s process.” Haase, at *32; Haase Rehearing Decision,
at *27. We see no basis for reversing the Board’s factual
finding on this point.
    Mr. Haase’s other arguments relate to his general
contention that the prior art teaches away from the cited
combination. First, he argues that Nier’s disclosure of
polymers that “usually” have molecular weights below
800,000 teaches away from using Hassick’s polymer with
a weight of 1,000,000 to 2,000,000. But the Board found
that the word “usually” means that Nier “neither criti-
cizes, discredits, or would have discouraged one of ordi-
nary in the art” from using a flocculant aid having a
slightly higher molecular weight—a finding that was
supported by substantial evidence. Haase, at *31. Sec-
ond, Mr. Haase repeats an argument that he made re-
garding claims 4 and 76—simply pointing out what he
thinks is missing from Nier and Hassick individually in
an effort to criticize their combination. But such asser-
tions do not establish that the prior art teaches away from
the combination, or otherwise help Mr. Haase’s rebuttal
case. See, e.g., Syntex, 407 F.3d at 1380. We affirm the
rejection of claim 22.
                       CONCLUSION
     For the foregoing reasons, we uphold the Board’s re-
jection of independent claims 1-4, 22, 56, 75, and 76.
Because Mr. Haase makes no separate argument about
16                                          IN RE: HAASE




his dependent claims, we need not consider them. See,
e.g., Geisler, 116 F.3d at 1471. We therefore affirm the
Board’s decision rejecting all of the ’849 application’s
claims.
     No costs.
                     AFFIRMED